TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00277-CR




                                  Dana John Alexander, Appellant

                                                   v.

                                    The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
              NO. 51,704, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING




                 Appellant=s amended motion to dismiss this appeal is granted and the original motion is

dismissed. See Tex. R. App. P. 42.2(a). The appeal is dismissed.




                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: August 8, 2002

Do Not Publish